Affirmed and Opinion Filed October 30, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01024-CR

                          SIMON SAMUEL LOPEZ, JR., Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-80596-10

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant’s community supervision for driving while intoxicated was revoked and he

was sentenced to ten years imprisonment. The judgment assessed costs of $542.22, including

$133.00 for consolidated court costs, a portion of which were statutorily allocated to the

comprehensive rehabilitation and abused children’s counseling accounts. In one issue, appellant

argues that he was charged fees that the court of criminal appeals’ Salinas opinion held

constitutionally impermissible. The Salinas holding does not apply to this case because it is not

a pending petition for review and the legislature remedied the unconstitutional portion of the fees

statute Salinas identified See TEX. LOC. GOV’T CODE § 133.102(e) (amended by Act of Apr. 27,

2017, 85th Leg. R.S., ch. 966, §1 (effective June 15, 2017)); Salinas v. State, 523 S.W.3d 103,

113 (2017).
We thus resolve appellant’s issue against him and affirm the trial court’s judgment.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47
161024F.U05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SIMON SAMUEL LOPEZ, JR., Appellant                 On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-01024-CR        V.                       Trial Court Cause No. 380-80596-10.
                                                   Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                       Justices Francis and Stoddart participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 30, 2017.




                                             –3–